DETAILED ACTION
This Office Action is in response to RCE filed December 1, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsumura et al. (US 9,673,232) Sato et al. (US 9,812,583)
Regarding claim 1, Tsumura et al. disclose a semiconductor device (Fig. 2) comprising: a substrate (11; transparent insulating substrate); a thin film transistor supported on the substrate, the thin film transistor including a semiconductor layer (composite layer of 15 and 16) (col. 9, lines 28-49), because Applicants do not specifically claim the shape and configuration of the semiconductor layer such as the upper oxide semiconductor layer being continuous from one end to the opposing end, a gate electrode (12), a gate insulating layer (14) between the gate electrode and the semiconductor layer, and a source electrode (17) and a drain electrode (18) electrically connected to the semiconductor layer (composite layer of 15 and 16); and an insulating 2Zn6Sn2O13 on line 33 of column 9 of Tsumura et al.; an atomic ratio of Sn with respect to all metal elements included in the upper oxide semiconductor layer is inherently smaller than the atomic ratio of Sn with respect to the all metal elements included in the lower oxide semiconductor layer, because Sn is one of the main constituent elements that constitute the upper oxide semiconductor layer 16; and a first slope between a side surface and a lower surface of the lower oxide semiconductor layer (15) is smaller than a second slope between a side surface and a lower surface of the upper oxide semiconductor layer (16).
Tsumura et al. differ from the claimed invention by not showing that the lower and upper oxide semiconductor layer both include Ga, a thickness of the lower oxide semiconductor layer is 20 nm or less, an atomic ratio of Sn with respect to all metal elements included in the lower oxide semiconductor layer is 5% or more in the lower oxide semiconductor including Ga; the lower oxide semiconductor film primarily includes a quaternary oxide of an In-Ga-Zn-Sn-O-based semiconductor, and the upper oxide semiconductor layer primarily includes a ternary oxide of an In-Ga-Zn-O-based semiconductor.

Further, Sato et al. disclose a semiconductor device (Figs. 1 and 2) comprising a substrate (100), a thin film transistor (structure between bottom surface of 104 and top surfaces of 116a and 116b) supported on the substrate, the thin film transistor including a semiconductor layer (106), a gate electrode (104), a gate insulating layer (112) formed between the gate electrode and the semiconductor layer, and a source electrode (116a) and a drain electrode (116b) electrically connected to the semiconductor layer (106), and an insulating layer (118) covering the semiconductor layer or the thin film transistor, wherein: the semiconductor layer (106) has a layered structure including: a lower oxide semiconductor layer (106a), and an upper oxide semiconductor layer (106b) arranged on the lower oxide semiconductor layer, where the lower oxide semiconductor layer (106a) includes Ga and/or Sn in addition to In and Zn, the upper oxide semiconductor layer (106b) includes Ga in addition to In and Zn (col. 7, line 45- col. 8, line 49), a thickness of the lower oxide semiconductor layer is from 3 nm to 50 nm (col. 8, lines 57-61).
Since both Tsumura et al. and Sato et al. teach a semiconductor device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the lower and upper oxide semiconductor layer disclosed by Tsumura et al. can both include Ga, and a thickness of the lower oxide semiconductor layer can be 5 nm or more and 20 nm or less, because (a) as discussed above, Tsumura et al. suggest that other oxide semiconductor materials can be used for the In re Leshin, 125 USPQ 416, and (e) the thicknesses of the lower oxide semiconductor layer disclosed by both Tsumura et al. and Sato et al. overlap with the claimed thickness range of the lower oxide semiconductor layer, and the thickness of the lower oxide semiconductor layer should be controlled to optimize the electrical characteristics of the thin film transistor such as a current density, carrier mobility, a threshold voltage and capacitance.  In this case, the lower oxide semiconductor film 15 of Tsumura et al. in view of Sato et al. primarily includes a quaternary oxide of an In-Ga-Zn-Sn-O-based semiconductor (InZnSnO disclosed by Tsumura et al. incorporated with Ga), and the upper oxide semiconductor layer 16 of Tsumura et al. in view of Sato et al. primarily includes a ternary oxide of an In-Ga-Zn-O-based semiconductor (InZnO disclosed by Tsumura et al. incorporated with Ga).
Further regarding claim 1, Tsumura et al. in view of Sato et al. differ from the claimed invention by not showing that an atomic ratio of Sn with respect to all metal elements included in the lower oxide semiconductor layer is 5% or more in the lower oxide semiconductor including Ga.
2Zn6Sn2O13, and therefore, when Ga is incorporated to a small and negligible degree to control the bandgap of the lower oxide semiconductor layer, the Sn atomic ratio would still meet the claimed range, and (b) the content of Sn would determine the bonding strength among the atoms constituting the lower oxide semiconductor layer, which would in turn determine electrical characteristics of the claimed semiconductor device (Sato et al.; col. 8, lines 40-49), and therefore, the claimed atomic ratio of Sn should be controlled and optimized to obtain a firm and sturdy lower oxide semiconductor layer and to achieve desired electrical characteristics including their stability.
Regarding claim 2, Tsumura et al. further disclose that  the thickness of the lower oxide semiconductor layer (15) can be smaller than a thickness of the upper oxide semiconductor layer (16), because (a) as discussed above, the thickness of the lower oxide semiconductor layer 15 can be 5 nm or more and 20 nm or less as recited in claim 1, (b) Tsumura et al. further disclose that the thickness of the upper semiconductor layer 16 is 20 nm (col. 9, lines 48-49), and (c) therefore, when the thickness of the lower oxide semiconductor layer 15 is smaller than 20 nm, the claimed thickness relationship would be met.

Regarding claim 10, Tsumura et al. in view of Sato et al. differ from the claimed invention by not showing that the source electrode and the drain electrode have a layered structure including a molybdenum layer and a copper layer arranged on the molybdenum layer, wherein the molybdenum layer is in contact with an upper surface of the gate insulating layer and an upper layer of the semiconductor layer.
Sato et al. further disclose that the source electrode (116a) and the drain electrode (116b) have a layered structure (col. 13, lines 40-55) comprising molybdenum and/or copper.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the source and drain electrode disclosed by Tsumura et al. can include a molybdenum layer and a copper layer arranged on the molybdenum layer, because (a) Sato et al. disclose that the source and drain electrode can comprise a multilayer film including a layer containing copper, (b) Sato et al. further disclose molybdenum for forming the source and drain electrode, and (c) therefore, it would have been obvious to one of ordinary skill in the art that the source and drain electrode disclosed by Sato et al can comprise the claimed configuration of a copper layer disposed on a molybdenum layer since molybdenum has been commonly employed as a source and drain electrode material in direct contact with an oxide semiconductor channel layer due to its inertness with respect to the oxide semiconductor channel layer as well as its being highly conductive, and the copper 
Regarding claim 13, Tsumura et al. in view of Sato et al. differ from the claimed invention by not showing that  the upper oxide semiconductor layer includes a crystalline portion.
Sato et al. further disclose that the In-Ga-Zn-O-based semiconductor includes a crystalline portion (col. 9, lines 50-62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the upper oxide semiconductor layer disclosed by Tsumura et al. can include a crystalline portion as disclosed by Sato et al., because (a) an oxide semiconductor material including a crystalline portion would have a better quality and electrical characteristics such as a carrier mobility than an oxide semiconductor material that is purely amorphous, and (b) therefore, the oxide semiconductor layer including the crystalline portion would improve performance of the thin film transistor and thus the semiconductor device.

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any rejections applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 10,930,790)
Morita et al. (US 9,362,313)
Kishi et al. (US 9,202,926)
Ono et al. (US 9,673,048)
Sasagawa et al. (US 9,437,744)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM -6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        April 6, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815